Motion Granted and Order filed December 12, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00991-CV
                                   ____________

  GULF COAST ASPHALT COMPANY, L.L.C. AND TRIFINERY, INC.,
                         Appellant

                                        V.

 RUSSELL T. LLOYD, JOHN M. O’QUINN & ASSOCIATES, L.L.P., AND
          JOHN M.O’QUINN & ASSOCIATES, P.L.L.C., Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-61780

                                     ORDER

      Appellants Gulf Coast Asphalt Company, L.L.C. and Trifinery, Inc., filed a
motion for interlocutory appeal pursuant to Texas Civil Practices and Remedies
Code section 51.014(f). See also Tex. R. App. P. 28.3. The motion is granted.
The notice of appeal is deemed to have been filed as of the date of this order. Tex.
R. App. P. 28.3(k). This appeal is governed by the rules for accelerated appeals.
Id. A copy of this order shall be filed with the trial court clerk for the 80th District
Court of Harris County, Texas.

                                       PER CURIAM